Citation Nr: 1747588	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-30 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right ear hearing loss disability.

2. Entitlement to a compensable rating for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to February 1995.
These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that continued an evaluation of 0 percent disabling for left ear hearing loss, and confirmed and continued the denial of service connection for right ear hearing loss.

The Board previously remanded these issues in November 2016 for further development.


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the competent, clinical evidence shows the Veteran's left ear hearing loss was manifested by no more than Level II hearing impairment.

2. The evidence of record is against a finding that a right ear hearing loss disability is related to the Veteran's period of active duty service.  


CONCLUSION OF LAW

1. The criteria for a compensable disability rating for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
 §§ 3.102, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2016).

2. The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran has alleged that VA has not fulfilled its duty to assist in the development of his claims. In an August 2017 brief, the Veteran argues that he "was not adequately assisted in the development of his claim for an increased rating for his bilateral hearing loss as VA failed to provide an adequate medical examination." See August 2017 Appellant's Brief at p 2. Specifically, the Veteran avers that "in order for VA to properly determine the severity of his hearing loss in accordance with §4.10, it is absolutely necessary that his hearing loss be evaluated in an environment that accounts for the effects of the hearing loss on his ordinary conditions of life including employment." Id.  However, this argument is without merit because the Court of Appeals for Veterans Claims (Court) held in Doucette v. Shulkin, 28 Vet. App. 366 (2017) that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in different contexts, to include in an everyday work environment and in work settings in the presence of environmental noise, as these are precisely the effects that VA's audiometric test are designed to measure.  See Doucette, at p. 4-5.  The Veteran points to no specific inadequacy in his hearing test results, and the Board observes that all testing, to include Maryland CNC testing was performed.  As such the Board finds no reasons to call into question the adequacy of the test results performed at prior VA examinations.

The Board recognizes that in prior remand instructions, the Board requested that the agency of original jurisdiction (AOJ) obtain the audiometric test results associated with a June 5, 2012 audiological assessment.  The Board also asked that should test results from that examination identify right ear hearing loss for VA purposes, an opinion should be obtained as to the etiology of the disability.  Although another copy of the June 5, 2012 summary assessment was associated with the file, the audiometric test results from June 5, 2012 were not obtained on remand.  As discussed below, however, based on findings contained in the June 5, 2012 summary of the test results, the Board will for the purposes of this decision assume that right ear hearing loss existed.  Crucially, the AOJ obtained a VA opinion that took into account the Veteran's prior medical history, to specifically include in-service examination results and history of hearing loss, and contemplated whether right ear hearing loss, if present, would be related to in-service noise exposure.  For reasons discussed below, the examiner opined against the claim.  Therefore, although strict compliance with the Board's remand instructions is not demonstrated, the fact that the test results from June 5, 2012 were not obtained does not inhibit an adjudication on the merits in this case, as the Board is now making a favorable finding herein as to whether a right ear hearing loss disability is shown by the record, and the AOJ has supplemented the record with additional information in the form of a November 2016 VA examiner's opinion that specifically contemplated the existence of right ear hearing loss in a well-explained etiological opinion.  Thus, a second remand to attempt to obtain the actual June 5, 2012 test results would not avail the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  To the extent such results would be informative as to the Veteran's increased rating claim, for the reasons discussed in the analysis below, the Board finds that the June 5, 2012 summary report, in conjunction with the four other audiometric test results (dated both prior to, and subsequent to the June 2012 assessment) contain adequate information to adjudicate the appeal.  

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2016). Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for listed chronic diseases if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

The Veteran contends that he is entitled to service connection for right ear hearing loss, as due to in-service acoustic trauma.  

The Veteran underwent VA audiological examinations in April 2011, September 2013, March 2014, September 2014, and April 2015.  At each of these examinations, right ear audiometric thresholds failed to demonstrating right ear hearing loss for VA purposes under 38 C.F.R. § 3.385.  In addition, Maryland CNC testing was no lower than 94 percent at any of these examinations.  Crucially however, on a June 5, 2012 VA Audiological Consult Report, an audiologist noted that testing completed that day showed "normal hearing acuity from 250-8000 Hz in the right ear," with a speech discrimination score of 92 percent.  Although actual audiometric test results from this evaluation are not of record, assuming that VA used the Maryland CNC test, a speech recognition score of 92 percent is indicative of a hearing loss disability under 38 C.F.R. § 3.385.  Therefore, for the purposes of this decision, the Board will assume as true that a right ear hearing loss disability is shown by the record as of June 5, 2012.  

The Board in no way calls into question the fact that the Veteran had exposure to noise during his period of active duty service.  The key question at issue is whether the Veteran's right ear hearing loss disability is related to this in-service exposure.  

A November 2016 VA examiner reviewed the Veteran's claims file, to include the Veteran's service treatment records, and opined that despite the fact that the Veteran exhibited normal right ear hearing at his most recent VA examination in April 2015 (noted above), should the Veteran develop hearing loss, it is less likely as not caused by or a result of his military noise exposure.  The examiner explained as follows:

Based on our current knowledge of human cochlear physiology, there is not a sufficient scientific basis for the existence of delayed-onset hearing loss in humans.  The Institute of Medicine (IOM) in 2006 did not rule out that delayed onset hearing loss might exist; however, the requisite longitudinal animal AND human studies have not been performed, and based on current knowledge of acoustic trauma, the development of noise-induced hearing loss is instantaneous or rapid in its onset.  For these reasons, the IOM panel concluded that there is no reasonable basis for delayed-onset hearing loss in humans at this time.  Therefore, in order for hearing loss to be service connected a significant worsening or threshold shift must be noted when comparing the exams obtained at enlistment and separation.

The examiner analyzed the Veteran's examinations upon enlistment and separation, and determined that both examinations were normal for the right ear, and that there were no threshold shifts between the two exams.  Because there were "no significant threshold shifts having occurred during active duty service," and based on the analysis indented above, the examiner concluded that military noise exposure did not cause a permanent noise injury affecting hearing sensitivity of the right ear.  

As noted above, the Board has assumed as true that the Veteran's June 2012 VA audiological assessment showed hearing loss of the right ear based on Maryland CNC speech discrimination scores.  No earlier test, to include at separation, in April 2008 or April 2011 showed the presence of right ear hearing loss for VA purposes.  In light of these objective testing results, the Board finds that the analysis and explanation provided by the November 2016 VA examiner identifying the clinical significance of the Veteran's normal in-service audiograms and the clinical significance of the lack of threshold shifts during service, and explaining the medical research against a delayed-onset theory of causation, highly probative in answering the key question at issue as to whether right ear hearing loss, first shown to exist for VA purposes at the time of the June 2012 assessment, would be related to his in-service noise exposure.  Based on the examiner's rationale, the Board finds that even when assuming right ear hearing loss is first shown in 2012, the evidence of record is against a finding that a relationship exists between right ear hearing loss and in-service noise exposure.

The Board recognizes that an April 2008 examiner linked the Veteran's left ear hearing loss to in-service noise exposure.  However, upon examination that day, right ear hearing loss was not shown for VA purposes, nor was it shown at any time prior.  

The Board adds that the November 2016 VA examiner noted that right ear hearing loss would have to be related to another cause such as civilian noise exposure incurred after military service, another known etiology, or possibly even age-related changes to the auditory system, and that for these reasons right ear hearing loss would not be related to left ear hearing loss.

To the extent the Veteran asserts he has had right ear hearing loss since service, the Board notes that he is competent to attest to his own observable symptoms.  That stated, his assertions of in-service onset are afforded less probative weight than the November 2016 VA examiner's assessment, which analyzed the objective evidence of record, to include audiometric test results during service, and explained the clinical significance of normal audiometric findings during service, and for years thereafter.  Indeed, as per the VA examiner, if a current right ear hearing loss disability were related to in-service noise exposure, the in-service examination reports would demonstrate a threshold shift demonstrating worsening during service, and reflecting immediate impairment.  The examiner based this determination on medical studies that are against a finding of delayed-onset hearing loss in humans.  

As testing upon separation from service showed no in-service right ear hearing loss for VA purposes, and testing in April 2008 and April 2011 also did not show right ear hearing loss for VA purposes, a continuity of symptoms is not shown by the record, nor can it be shown that right hearing loss manifested to a compensable degree within the Veteran's first post-service year.

Thus, based on the above, the Board finds that the evidence is against a finding that a right ear hearing loss disability had its onset in, or is otherwise related to the Veteran's in-service noise exposure.  The benefit-of-the-doubt rule is not for application, and the benefit sought on appeal is denied.  

II. Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. 
 § 1155; 38 C.F.R. Part 4 (2016). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 
The primary concern for an increased rating for a service-connected disability is the present level of disability. Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second. 

The Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. The horizontal lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. 38 C.F.R. § 4.85(2016). The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test. Id. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate for the pure tone decibel loss. The percentage evaluation is found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity. See 38 C.F.R. § 4.85(e). 

The provisions of 38 C.F.R. § 4.86(a) (2016) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz (Hz) and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

Initially, a July 2008 rating decision granted service connection for left ear hearing loss and assigned a noncompensable disability rating pursuant to Diagnostic Code 6100, effective October 23, 2007. The Veteran asserts that he is entitled to a higher evaluation. In a March 2011 increased rating claim, he contends that his hearing has worsened. He seeks a 40 percent disability rating for his left ear hearing loss. See October 25, 2013 notice of disagreement.

In this case, the relevant, clinical evidence consists of VA audiological examinations performed in April 2011, September 2013, March 2014, September 2014, and April 2015, as well as a summary of test results dated in June 2012. 

VA examination findings from April 2011 show that the left ear had a speech discrimination of 94 percent with decibel (dB) losses of 10 dB, -5 dBs, 30 dBs, and 30 dBs at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, respectively. The left ear pure tone threshold average was 16.25. Via Table VI of 38 CFR 4 85, Roman Numeral I is derived for the left ear. This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column. Since the right ear is not service-connected a Roman Numeral I is used, and a 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I the better ear with column I the poorer ear.

Although actual audiometric testing results dated on June 5, 2012 have not been associated with the record, the corresponding June 5, 2012 summary indicates that the Veteran showed normal hearing through 2000 Hz sloping to a mild sensorineural hearing loss from 3000-8000 Hz for the left ear, with a speech discrimination score of 84 percent.  The examiner specifically stated that "[H]earing is essentially unchanged compared to 4/28/11 audiogram." [Emphasis added by the Board.]  There is no indication from the June 5, 2012 summary assessment that the actual audiogram, if obtained, would avail the Veteran.  Indeed, assuming no change in test results as compared to the April 2011 exam results [as specifically noted by the June 5, 2012 audiologist], a 16.25 average threshold score paired with an 84 percent discrimination score would designate Level II left ear hearing loss.  Level II hearing loss of the left ear, with a Level I right ear designator corresponds to a 0 percent rating under Table VII.  

VA examination findings from September 2013 show the left ear had speech discrimination score of 90 percent and a puretone threshold average 27.5.  Roman Numeral II is derived for the left ear from Table VI of 38 CFR 4.85. Again, since the right ear is not service connected, a Roman Numeral I is used in Table VII of 38 CFR 4.85 and a 0 percent evaluation is derived from Table VII by intersecting row I, the better ear with column II, the poorer ear.

Similarly, the VA audio examination from March 2014 evaluated the Veteran's hearing in the left ear as follows: dB loss at 500 Hz was 20dB, 1000 Hz was 15dB, 2000 Hz was 20dB, 3000 Hz was 40dB, and 4000 Hz was 25dB. The average decibel loss in the left ear was 25 decibels, while the speech recognition score in the left ear was 96 percent. Also, the September 2014 VA audio examination evaluated the Veteran's left ear hearing as follows: dB loss at 500 Hz was 25dB, 1000 Hz was 25dB, 2000 Hz was 50dB, 3000 Hz was 30dB, and 4000 Hz was 20dB. The average decibel loss in the left ear was 33 decibels, while the speech recognition score was 88 percent. Both these exam results warrant an evaluation of 0 percent based upon table determinations previously discussed. 

Finally, the most recent VA audio examination dated April 13, 2015, shows that the Veteran's average decibel loss in the left ear was 20 decibels, with a speech recognition score of 92 percent. Since the Veteran is not service connected for hearing loss in the right ear, for evaluation purposes the right ear hearing loss is considered normal. These findings warrant an evaluation of 0 percent. By reviewing Table VI indicated above, both the right and left ear would warrant a Roman Numeral I. When comparing these findings to Table VII discussed above, the evaluation of 0 percent is determined for left ear hearing loss.

Based on the forgoing, the competent probative evidence of record does not show that the Veteran's left ear hearing loss warrants an evaluation greater than 0 percent at any point during the appeal period.  While the Board in no way calls into question the Veteran's observations of worsening left ear hearing loss, the objective test results do not show that left ear hearing loss exists to such a degree warranting the next higher rating under the schedular criteria.  

As noted above, the Court held that the schedular criteria for rating hearing loss, contemplate the functional effects of difficulty hearing and understanding speech. Doucette v. Shulkin, 28 Vet. App. at 371. These would include the Veteran's reports having to ask others to repeat what is said, and having to rely on visual cues in conversation.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See id. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for left ear hearing loss. Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right ear hearing loss disability is denied.

Entitlement to a compensable disability rating for a left ear hearing loss disability is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


